Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Status
Applicant’s request for entry into the AFCP program 2.0 filed 11/29/2021 has been granted and the claim amendments filed 11/29/2021 have been considered under this pilot program.
Claim Status
Applicant’s request for entry of the amended claim set filed 11/29/2021 is acknowledged, but is denied. The proposed amendment to base claim 8, introducing the limitation directed to a DI virus "…having a deletion or mutations in a single RNA segment …" changes the scope and the breadth of the claim. The proposed claim amendments raise new issues and require further consideration and/or search. 
Therefore, proposed amendments to the claims have not been entered.
Claims 8-15 are pending. 

MAINTAINED REJECTIONS
Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmock (US 2009/0191158, published 7/30/2009) in view of De Wit (WO2006/051069, published 5/18/2006), Saira et al. (JVI, 2013, 14:8064-8074), and Duhaut et al., (Virology, 1996, 216:326-337) 

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmock (US 2009/0191158) in view of De Wit (WO 2006/051069), Saira et al. (JVI, 2013, 14:8064-8074), and Duhaut et al., (Virology, 1996, 216:326-337), as applied to claims 8-10, in further view of Easton et al., (US 2007/0202492, published 8/30/2007) and Odagiri et al., (J Virology, 1997, 71:2138-2145).

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/29/2021 are acknowledged.
Applicant argues that the amended claims require that test DI viruses are defective in a single RNA segment, and yet the method comprises the step of monitoring the production of multiple segments. Applicant argues that this monitoring step reflects the inventor’s surprising discovery of cross-segment interference.
Applicant's arguments have been fully considered but since they are directed to the amended claim that was not entered, they are considered moot.
However, in light of Applicant’s willingness to participate in the AFCP 2.0 program, the Examiner has been afforded up to two hours to search and considered the proposed claim amendments.
Upon entry of the proposed claim amendments, the prior 103 rejection would be withdrawn because the prior art of Dimmock et al. are silent with respect to cross-segment interference.
Furthermore, in an interview with Applicant’s representative Dr. Patrick Torre, the Examiner indicated that although the claimed method was worthy of secondary considerations, the scope of the unexpected results presented by Applicant’s disclosure 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633